The Court.
—The certificate of acknowledgment of Maria E. Espinosa, dated July 26, 1877, was fatally defective, and the deed conveyed no title. The evidence given on the trial of the case does not show that the acknowledgment was other than as certified by the officer. Her proper acknowledgment of the deed, subsequent to her conveyance to the defendant, did not cure the defective acknowledgment. The court found that *407Garvey made no representation to said Maria for the purpose of deceiving her, and that she was not deceived.
We see no error.
Judgment and order affirmed.
Hearing in Bank denied.